
	
		I
		111th CONGRESS
		1st Session
		H. R. 3383
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2009
			Mr. Blumenauer (for
			 himself and Ms. Granger) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit for the purchase of idling reduction systems for diesel-powered
		  on-highway vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 Idling Reduction Tax Credit Act of
			 2009.
		2.Idling reduction
			 tax credit
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
				
					45R.Idling
				reduction credit
						(a)General
				RuleFor purposes of section 38, the idling reduction credit
				determined under this section for the taxable year is an amount equal to 50
				percent of the amount paid or incurred for each qualified idling reduction
				device placed in service by the taxpayer during the taxable year.
						(b)LimitationThe
				maximum amount allowed as a credit under subsection (a) shall not exceed $3,000
				per device.
						(c)DefinitionsFor
				purposes of subsection (a)—
							(1)Qualified idling
				reduction deviceThe term qualified idling reduction
				device means any device or system of devices—
								(A)of a kind chiefly used for highway
				transportation in combination with a trailer or semi-trailer,
								(B)which is designed
				to provide to such vehicle those services (including heat, air conditioning,
				and electricity) that would otherwise require the operation of the main drive
				engine while the vehicle is temporarily parked or remains stationary,
								(C)the original use
				of which commences with the taxpayer,
								(D)which is acquired
				for use by the taxpayer and not for resale, and
								(E)which is
				determined by the Administrator of the Environmental Protection Agency to
				reduce long-duration idling of such vehicle at a motor vehicle rest stop or
				other location where such vehicles are temporarily parked or remain
				stationary.
								(2)Long-duration
				idlingThe term long-duration idling means the
				operation of a main drive engine for a period greater than 5 consecutive
				minutes where the main drive engine is not engaged in gear. Such term does not
				apply to routine stoppages associated with traffic movement or congestion,
				actions taken by government personnel, required routine maintenance, and or
				prevention of safety or health emergency.
							(d)No Double
				BenefitFor purposes of this section—
							(1)Reduction in
				basisIf a credit is determined under this section with respect
				to any property by reason of expenditures described in subsection (a), the
				basis of such property shall be reduced by the amount of the credit so
				determined.
							(2)Other deductions
				and creditsNo deduction or credit shall be allowed under any
				other provision of this chapter with respect to the amount of the credit
				determined under this section.
							(e)Election Not To
				Claim CreditThis section shall not apply to a taxpayer for any
				taxable year if such taxpayer elects to have this section not apply for such
				taxable
				year.
						.
			(b)Credit To Be
			 Part of General Business CreditSubsection (b) of section 38 of
			 such Code (relating to general business credit) is amended by striking 
			 plus at the end of paragraph (34), by striking the period at the end of
			 paragraph (35) and inserting , plus, and by adding at the end
			 the following new paragraph:
				
					(36)the idling
				reduction credit determined under section
				45R(a).
					.
			(c)Conforming
			 Amendments
				(1)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 45Q the following new
			 item:
					
						
							Sec. 45R. Idling reduction
				credit.
						
						.
				(2)Section 1016(a) of
			 such Code is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following:
					
						(38)in the case of a
				facility with respect to which a credit was allowed under section 45R, to the
				extent provided in section
				45R(d)(1).
						.
				(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
